DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed March 30, 2021 and including a submission wherein claim 1 is amended.  Claims 1-13 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2012/0309326 A1) in view of Sonnabend et al. (US 2014/01323767 A1) and Konrardy et al. (US 10,599,155 B1).
Maguire teaches, according to claim 1, an electronic parking assistance device for a motor vehicle, comprising:
a housing which bears a first antenna (Maguire, at least para. [0046], “With regard to a plurality of antennas, the term "distributed with respect to the housing" means that the antennas are placed at various locations within the housing and/or on one or more internal or external surfaces of the housing and/or forming one or more surfaces of the housing itself (e.g., all or part of a front, back, and/or outer edge of the housing).”); and
a control unit housed in the housing and which is connected to said first antenna (Maguire, at least para. [0054], “FIG. 5 is a schematic block diagram for circuitry used to implement the features of FIG. 4, in accordance with an exemplary embodiment. As in a conventional RFID reader, a directional coupler 505 couples transmitter power to the OUT port; the directional coupler is coupled to one of N antenna ports 510-512 through a digitally controllable switch 500 controlled by digital signals 501.”), 
wherein the housing bears at least one other antenna which is connected to the control unit (Maguire, at least para. [0046], “With regard to a plurality of antennas, the term "distributed with respect to the housing" means that the antennas are placed at various locations within the housing and/or on one or more internal or external surfaces of the housing and/or forming one or more surfaces of the housing itself (e.g., all or part of a front, back, and/or outer edge of the housing).”), and 
wherein the control unit selects one of the first antenna and the at least one other antenna to transmit and receive signals exclusively via the selected antenna (Maguire, at least para. [0006], “In a first embodiment of the invention there is provided a wireless communications device having a housing, an RF transceiver disposed in the housing, a plurality of antennas coupled to the transceiver and distributed with respect to the housing; and processing circuitry disposed in the housing and coupled to the RF transceiver. The processing circuitry is configured to cause the RF transceiver to transmit an RF reference signal, to determine at least one characteristic of the RF reference signal reflected back from each of the plurality of antennas, to store the at least one determined characteristics, and to process the at least one determined characteristics in order to select at least one antenna of the plurality of antennas based on the at least one determined characteristics.”).
Maguire does not expressly teach, but Sonnabend et al. teaches a parking assist device including a camera which is housed at least partly in the housing (Sonnabend et al., at least para. [0025], “The disclosed parking spot information system can include a parking data collection system. One embodiment of a data collection subsystem can include a camera, such as a digital camera, mounted to a vehicle to continuously or periodically collect relevant data as the driver of the vehicle drives around. Another data collection subsystem embodiment can use a camera that is incorporated into a mobile device, such an Apple iPhone.RTM. or other mobile personal digital assistant or camera equipped smartphone, or wirelessly enabled digital camera.”).  It would have been obvious to incorporate the teaching of Sonnabend et al. regarding an integral camera in a mobile device for the purpose of providing a user a visual representation of a parking situation and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Maguire and Sonnabend et al. further do not expressly teach, but Konrardy et al. teaches wherein the control unit communicates with a central computer that controls a direction and a speed of the motor vehicle without an intervention of a driver, i.e. autonomously (Konrardy et al., at least col. 13, lines 31-34, “An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108.”; and col. 14, lines 12-14, “Additionally, the mobile device 110 and on-board computer 114 may communicate with one another directly over link 116.”).  It would have been obvious to incorporate the teaching of Konrardy et al. into the system of Maguire and Sonnabend et al. for the purpose of conveying important data to the autonomous pilot system for safe operation of the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, the housing bears a third antenna which is connected to the control unit so that the control unit transmits and receives signals via the third antenna when the third antenna is selected (Maguire, at least para. [0046], “The mobile device typically has antennas that may be planar or three-dimensional structures distributed with respect to a device housing, e.g., embedded within the mechanical structure of the device. There may be a number of antennas greater than, equal to or less than the number of wireless frequencies and standards supported by the device. A set of antennas may be around the perimeter of the device 100, on the back 120, and/or on the front.”).  
Regarding claim 3, the housing has several orthogonal faces in pairs and in which the first, at least one other, and third antennas are respectively situated on said orthogonal faces (Maguire, at least para. [0046], “The mobile device typically has antennas that may be planar or three-dimensional structures distributed with respect to a device housing, e.g., embedded within the mechanical structure of the device. There may be a number of antennas greater than, equal to or less than the number of wireless frequencies and standards supported by the device. A set of antennas may be around the perimeter of the device 100, on the back 120, and/or on the front.”).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Sonnabend et al. and Konrardy et al. as applied to claim 1 above, and further in view of Unno et al. (US 2004/01212820 A1).
Regarding claim 4, Maguire and Sonnabend et al. do not expressly teach, but Unno et al. teaches wired connection means are provided from the camera to a first communication network and from said control unit to a second communication network, combined with or distinct from the first communication network (Unno et al., at least Fig. 1, antenna wire harness 13a, and Fig. 12, CCD camera harness V1).  It would have been obvious to incorporate the teaching of Unno et al. to use separate network connections for the purpose of increasing flexibility for replacing or updating systems, as necessary, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Sonnabend et al. and Konrardy et al. as applied to claim 2 above, and further in view of Aubert et al. (US 2015/0048996 A1).
Regarding claim 5, Maguire and Sonnabend et al. do not expressly teach, but Aubert et al. teaches antennae taking the form of a rectilinear radiating strand (Aubert et al., at least para. [0014], “The invention makes it possible to reduce the bulk of helical antennas of known type and in particular to reduce the height of such antennas.”; para. [0015], “To this end, according to a first aspect, the invention relates to a helical type antenna having a rotational shape and a plurality of radiating strands, characterized in that each radiating strand is defined by the repetition of a fractal pattern comprising segments consisting of a sinusoidal curve.”; para. [0067], “Such a replacement makes it possible to increase the expanded length of the radiating strand for a given height, or to reduce the height of the antenna for a given expanded length.”; and para. [0068], “The resonant frequency of the antenna is set by the expanded length of the radiating strands. This expanded length depends on the parameters of the helix (height, radius and number of turns) and on the geometry of the pattern employed.”).  It would have been obvious to incorporate the teaching of Aubert et al. for the purpose of reducing the overall length of the antennas while retaining the resonant frequencies to maintain transmission/reception efficacy, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Unno et al. (US 2004/01212820 A1) in view of Maguire, Sonnabend et al. and Konrardy et al.
Regarding claim 6, Unno et al. teaches a motor vehicle comprising: two external rear view mirrors (20, Fig. 5); a central computer (30, Fig. 5); two electronic devices respectively housed in the two external rear view mirrors (13, Fig. 5); and a communication network which connects the central computer and the control units of the two electronic devices to one another Unno et al., at least Fig. 5 and para [0131], “There are two implementations in mounting the antenna unit 13 with regard to the length of wire harness 13a as shown in FIG. 4A and FIG. 4B. That is, for a long wire harness 13a from the antenna unit 13 as shown in FIG. 4A, the antenna connector 13a1 is set in an inside of the automobile body wherein the wire harness is set in the mirror base 10, through the pillar P and in the automobile inside S. Then the antenna connecter 13a1 is electrically connected to the device connector 31 of the on-vehicle device 30.”).  Unno et al. does not expressly teach, but Maguire, Sonnabend et al. and Konrardy et al. teach the details of the electronic device of claim 1, as presented above.  It would have been obvious to incorporate the teaching of Maguire and Sonnabend et al. for the purpose of providing adaptable antennas to improve signal reception, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 7, each external rear view mirror comprises, in addition to the electronic device, a mirror and a rear view camera to acquire images from the rear of the motor vehicle (Unno et al., at least Figs. 12-13 and para. [0160] ff.).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Unno et al. in view of Maguire, Sonnabend et al. and Konrardy et al., as applied to claim 6 above, and further in view of Diessner (US 2020/0282974 A1)
Regarding claim 8, Unno et al. do not expressly teach, but Diessner teaches at least one third electronic device similar to the two electronic devices, the third electronic device being situated at the front or at the rear of the vehicle (Diessner, at least Fig. 1, items 14a-d constituting cameras located at both side mirrors and front and rear of vehicle.  As discussed above under 35 USC 112(b), an electronic device “similar” to the two electronic devices of claim 6 could be interpreted as having some number of commonalities, but not necessarily every element previously recited; the above claimed electronic devices comprises a camera and are housed proximate two external rear view mirrors.).  It would have been obvious to incorporate the teaching of Diessner into the system of Unno et al. for the purpose of expanding coverage of the electronic devices completely around the perimeter of the vehicle to eliminate any gaps in coverage, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DONALD J WALLACE/Primary Examiner, Art Unit 3665